FILED
                            NOT FOR PUBLICATION                            APR 27 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NAVDEEP SINGH,                                   No. 13-73121

              Petitioner,                        Agency No. A201-295-480

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 18, 2016
                            San Francisco, California

Before: BYBEE and N.R. SMITH, Circuit Judges and KORMAN,** Senior District
Judge.

      Navdeep Singh petitions from the Board of Immigration Appeals’s decision

denying him asylum and relief under the Convention Against Torture. The BIA

held that Singh did not prove that he was persecuted on account of a protected


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
activity. We agree and deny Singh’s petition as to his asylum claim. As to his

CAT claim, however, we grant Singh’s petition and remand back to the BIA.

A.    Substantial Evidence Supports the BIA’s Denial of Asylum

      We review legal questions de novo, and we review the BIA’s factual

findings for substantial evidence. Khudaverdyan v. Holder, 778 F.3d 1101, 1105

(9th Cir. 2015). We may only reverse the BIA’s decision if Singh shows that “the

evidence compels the conclusion that the asylum decision was incorrect.” Gu v.

Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006).

      Singh argues that the record evidence compels the conclusion that he was

persecuted on account of his political opinion. He relies on evidence showing that

he was attacked by members of the Congress party in India because he refused to

join their party. Singh argues that in refusing to join the Congress party he was

expressing a political opinion—and that by being attacked for this refusal, he was

thus persecuted on account of his political opinion. We disagree.

      Singh must prove that his persecutors attacked him because they perceived

he was expressing a political opinion. Regalado-Escobar v. Holder, 717 F.3d 724,

730 (9th Cir. 2013). Crucially, we have held that an applicant does not necessarily

express a political opinion by refusing to join a political party. Id.; see also I.N.S.

v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (rejecting argument that “not taking


                                            2
sides with [a] political faction is itself the affirmative expression of a political

opinion”). After all, in the mind of his persecutors, the applicant may have refused

to join a political party or faction for reasons unrelated to political ideology (such

as an unwillingness to personally participate in the parties’ activities).

Elias-Zacarias, 502 U.S. at 483.

       Instead, the applicant must show not only that he was persecuted for refusing

to join a party, but also that his persecutors viewed this refusal to be political: a

“principled opposition” to the party or its methods. Regalado, 717 F.3d at 730;

see also id. (holding that a refusal to join the FMLN party would only qualify as a

protected political opinion if it amounted to “opposition to the [group’s]

ideology”). In other words, refusing to join a party is not the same as expressing

ideological opposition to that party—and we have held that only the latter is

protected political opinion for purposes of asylum. Id.

       The BIA held that Singh failed to prove that his persecutors perceived his

refusal to join them as a political opinion, and the record does not compel us to

conclude that the BIA erred. There is little evidence in the record indicating that

Singh’s persecutors ascribed political meaning to his refusal to join them. Singh

testified that he never told his persecutors of his political ideology or that he

opposed his attackers’ party or ideology. There is little evidence Singh’s


                                            3
persecutors otherwise knew of his political beliefs or had reason to attach political

meaning to his refusal to join them. Nor did Singh produce evidence showing that

Congress party members generally perceive any refusal to join them as motivated

by opposition to the party’s ideology or practices. From his persecutors’

perspective, Singh may have refused to join the Congress party because of the

violent treatment he received at the hands of certain party members, or because he

did not want to personally participate in the types of violence used against him.

         While it could be that Singh’s persecutors did in fact attack him because

they perceived his refusal to be politically charged—Singh did not provide

evidence compelling that conclusion. Because the BIA’s determination is

supported by substantial evidence, we must deny Singh’s petition as to his asylum

claim.

B.       Singh’s CAT Claim Should be Remanded

         The parties agree that Singh’s petition should be granted in part so as to

remand his CAT claim back to the BIA for further consideration. Where evidence

in the record would be probative to the CAT analysis but the BIA does not indicate

how it viewed or weighed the evidence, we have often remanded for a fuller

explanation of the agency’s reasoning. See, e.g., Madrigal v. Holder, 716 F.3d

499, 508–09 (9th Cir. 2013); Cole v. Holder, 659 F.3d 762, 773 (9th Cir. 2011).


                                             4
The IJ and BIA ignored probative evidence in the record, such as the fact that law

enforcement was unwilling to respond when Singh reported the attacks. We thus

remand Singh’s CAT claim for a fuller explanation of the agency’s reasoning.

      The petition for review is DENIED as to Singh’s asylum claim, but we

remand back to the BIA Singh’s claim under the Convention Against Torture.




                                         5